\r\

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

JAN -3 2014
) clerk, u.s. oism¢r and
ALBERT T. JoNEs, sR., ) Bar\kruptcy courts
)
Plaintiff, )
> .
v ) Civil Action No.  - 2 24
)
UNITED STATES oF AMERICA, )
)
Defendant. )
)
MEMQRANDUM 0PIN10N

This matter is before the Court on plaintiff s application to proceed in forma pauperis and
his pro se complaint. The application will be granted, and the complaint will be dismissed.
Plaintiff states that this action arises from "an ongoing controversy involving a violation

of [his] 4th Amendment Rights in Case No.: 8:02-CR-l22-T-24EAJ, U.S. vs. McCalebb et al.,

 

llth Cir. U.S. Dist. Ct. (2003)." Compl. 1 3. He contends that the United States "obtained
Personal two-way pager Text Messages records of Plaintiff from a National Paging Company
under the name of Skytel Communication without a warrant," z`a’. ‘[[ 4, and he demands a
declaratory judgment, see id. 111 7-9. Through this lawsuit, plaintiff appears to challenge his
criminal conviction, which apparently was obtained in part on trial testimony regarding these text
messages See United States v. Jones, 149 F. App’x 954, 959-60 (l lth Cir. 2005) (concluding
that "testimony [of co-conspirator regarding test messages] did not violate the Fourth

Amendment and suppression was not warranted").

A collateral attack on a conviction must be brought by motion under 28 U.S.C. § 2255 in
the sentencing court. See, e.g., Sawyer v. Holder, 326 F.3d 1363, 1365 (l lth Cir. 2003).
Because plaintiff was convicted and sentenced in the United States District Court for the Middle
District of Florida, see Jones v. United States, Nos. 8:02-cr-l22-T-24EAJ, 8:06-cv-85l-T~
24EAJ, 2006 WL 1406584, at *2 (M.D. Fla. May 22, 2006), this Court is not the proper forum
for resolution of plaintiff’ s claim. Furthermore, because plaintiff already has filed one motion
under § 2255, he likely is barred from filing another. See Jones v. Warderz, FCC Coleman-
Medz`um, 520 F. App’x 942, 944-45 (l lth Cir. 2013) (noting plaintiff’ s concession that he
"cannot meet the requirements of § 2255(h) to pursue his claims in a successive § 2255

motion").

Opinion.

  

Unitbd States District Judge

DArE;/ZfZY//j